ST. PAUL, J.
(dissenting). I respectfully dissent. I think that the taxes “due, owing or accruing to the state * * * under the Constitution and laws heretofore in force” which were to remain unaffected by the Constitution of 1921 (article 22, § 1) included all taxes levied, for the year 1921; and I find nothing in the Constitution which provides otherwise. To my mind the plain meaning of the Constitution was that the existing tax system should remain undisturbed for the current year, and that the new system of taxation should go into effect only in the following year.